Title: From George Washington to John Hanson, 14 January 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Philadelphia Janry 14th 1782.
                  
                  I have received information that a lurking party of the Enemy is sent out to intercept the mail between Philadelphia & the North River, the place they are to lay in wait for the Post is said to be between Pluckimen & Morristown.  I thought it proper to give your Excellency this notice of it (altho I cannot positively be answerable for the veracity of the intelligence) that measures might be taken to prevent the success of the attempt or that other precautions, of not committing important dispatches to the Mail, if it was deemed expedient, might be taken.  I have the honor to be.
                  
               